Title: To Benjamin Franklin from Thomas Digges, 8 October 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dear Sir8th Octor. 1779
I have taken the liberty to give the Bearer hereof, Mr Luard, an introductory line to you; and to get him to bear a few of the latest news papers, as well as a packet from from Mr. V——n which I expect to deliver Him with this letter. He is among the capital sufferers at Grenada & goes to Paris to secure if possible his property on that Island.
Mr. Sterry having taken the route of Amsterdam & not yet returnd, I have not got the Ansr. to my last letter on the subject for which He went to Paris, but by a letter frm Him to the party concernd here (Mr. Smith) I have some reason to beleive it will do, & Mr S is preparing a large cargoe of woolens & Linins for our friends; among his articles there will be 1600£s worth of Blankets & a great quantity of the right colourd Cloathing— He is to push for head quarters. Altho I am totally unconnected wth this or any similar adventures, I cannot help wishing they were more frequent, for by such means I am certain our friends can be very much releivd, & the unfair monopolys now practicing in Ama. may be very much broken.
I have done every thing in my power for Capt C——me & he is very grateful to You. He has been cloathd (for he went in nearly naked to Prison) & takes a regular small supply of money from a friend of mine near Him, He drawing on me for the amot. and for which I shall have my riembursement in the bill forwarded to Monr. G—— £50 dated Sept 24 & paye at ten days sight which by a line to Mr. G—— by post I desird might be presented to you. There is also in the prison with him & who deserves some little help for His services, James Adams Master of the Providence sloop of war in the service of the States of Ama. & who was taken some months ago & put equally naked into Prison, & probably for a like reason to that of C——m—because He behavd well. You will see in one of the papers sent you, the St Jas. Chronicle, the Letter from the Secretary of Congress to Sr. Geo Collier about Capn. C——m, together with Colliers impertinent answer. There are also in another paper some resolves of Congress relative to the recall of Mr Izard and Mr W. Lee. We are so far behind hand here in American news papers or intelligence, & there are things in them so deserving of publication here that I am led to ask you for any of the Papers since May, which you may have thrown by; & which Mr. Luard will take the trouble of bringing on his return a few weeks hence.
Captn. H——ns has now got over all fears as to punishment that can effect his life. There being not a tittle of proof against him, He might get out by insisting on bail being taken for him, claiming the habeas corpus &ca. but we are unwilling to give the least offense for the present, hoping by his remaining quiet a little longer, that a promise made him of being allowd to sell his commn will be complyd with, & which will make 1500 Guins difference to Him. He will not be many days in England after he gets out of Prison.
Mr. D—— H——y has done the necessary as to laying the Rect taken for the 190 men capturd at Sea by the Miflin before the board of sick & hurt; no answer could be given to it there, & it will be before the Admy & perhaps the Ministry before it will be grantd. The Cartel is now waiting for your answer and the proper passport for going to some other port with the next Cargoe. I did expect before this to get a letter from Mr. H——y to forward to you, which is meant to contain a copy of one to you dated the 29 June, which I forwarded & we have some reason to think by your late letters has never got to hand— It related to the finishing a certain business with the minister which I communicated with you upon. As I am obligd to keep my papers distant from myself, I cannot at present tell how or by whom that letter was sent.
I begin to get fearful the cartel will stop, & God knows what latitude of sufferings our prisoners may experience in another winters imprisonment, as the money is very near expended & no hopes of raising more. There seems a strange detention of the Ship in every voyage; and Mr. H——y being in the Country & not sticking close to the agents here, I fear helps on this detention. There is not above 135 in Forton and 190 at Plyo. & we are endeavouring that the ship may instead of the exact one hundd be orderd to take the whole from each prison when she sails next; which will make a difference of two voyages. On the return of the Ship to port last voyage, it was universally given out that there were no more prisoners in France American-Captured. But this cannot well be an argument now, for Mr. Paul Jones has, in the two men of war got 350 Seamen besides the Crews of thirty odd vessels which He took & destroyd on his late cruise. Above twenty ships of war was dispatched after Him; but after throwing the northern parts of England into full as much panick as the combined Fleets did the western, He has apparently got away with much booty & no little credit to himself.
Whenever you want any thing done here I hope you will make no ceremony in commanding me I find my letters from Nantes, Spain, & Holland, come regularly safe to me under the common direction & without cover thus Mr. Wm. Singleton Church Nandos Coffee Ho London. Yours need not be dated from any place but simply the day of the month, and without signature.
There has been much dispondance since the arrival of Genl Vaughan & the publication of the last Gazettes people here begin to fear the Americans have alterd their mode of defensive war into an offensive one. The Genl like all other returning officers from that quarter comes home discontented, and keeps his mouth shut; when He ventures to open it, He does not speak very favourably of the British prospects in America. I find that there will be a push made to get to Chas Town this winter; the burning of that Town & distressing the Colony more, are matters of great object, and there will be a detatchment from N York to effect this purpose, and most probably such a force sent as will insure it. Twelve thousand Hessians are confidently talkd of for the American service in the Spring, but this Country seems to forget that She has lost the bridge over wch. these troops must be sent. The conversation about Invasion is again revivd, & this together with the gloomy appearances from the West Indies & the improbability of doing any thing in Ama. causes a universal depression & a more than usual abuse of our wise Rulers.
I wish you health & success and am with great truth & sincerity Yr obligd & obt. Servt
T.D.
 
Addressed: His Excelly. Docr. Franklin
Endorsed: Oct. 8. 79
Notation: Digges Oct. 8. 79
